Case: 18-20547      Document: 00515354042         Page: 1    Date Filed: 03/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-20547                           March 20, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
PRINCE MCCOY,

                                                 Plaintiff-Appellant

v.

J. ESQUIVEL,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-763


Before WIENER, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Prince McCoy, Texas prisoner # 852958, brought suit under 42 U.S.C.
§ 1983 against correctional officer Javier Esquivel, alleging the use of excessive
force and deliberate indifference to medical needs, in violation of the Eighth
Amendment.        The district court granted Esquivel’s motion for summary
judgment and dismissed the action.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20547     Document: 00515354042     Page: 2   Date Filed: 03/20/2020


                                  No. 18-20547

      We review the district court’s grant of summary judgment de novo.
Austin v. Kroger Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017). Summary
judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. CIV. P. 56(a). But when, as here, a defendant asserts a qualified
immunity defense against a § 1983 claim, the plaintiff has the burden of
“establishing a genuine fact issue as to whether the [defendant’s] allegedly
wrongful conduct violated” a clearly established constitutional right.        See
Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010); Thompson v. Upshur
Cty., 245 F.3d 447, 456–57 (5th Cir. 2001).
      To prevail on a claim of excessive force, a plaintiff must show that force
was not “applied in a good-faith effort to maintain or restore discipline,” but
rather “maliciously and sadistically to cause harm.” Hudson v. McMillian, 503
U.S. 1, 6–7 (1992). Factors relevant to this inquiry include the following:
“(1) the extent of the injury suffered; (2) the need for the application of force;
(3) the relationship between the need and the amount of force used; (4) the
threat reasonably perceived by the responsible officials; and (5) any efforts
made to temper the severity of a forceful response.” Baldwin v. Stalder, 137
F.3d 836, 838–39 (5th Cir. 1998) (citing Hudson factors); see also Wilkins v.
Gaddy, 559 U.S. 34, 34 (2010).
      According to McCoy, Officer Scott was escorting him from court back to
his cell when McCoy asked to have his blood sugar checked. Medical staff did
not have the necessary equipment available, so Esquivel told McCoy to return
to his cell. McCoy—who was handcuffed and leaning against the wall on his
left side while Scott held his right arm—replied that his blood sugar was low
and they would “have to carry [him] up the stairs.” At that point, Esquivel told
McCoy to “come on,” Scott released McCoy’s arm, and McCoy “went towards



                                        2
     Case: 18-20547       Document: 00515354042          Page: 3     Date Filed: 03/20/2020


                                       No. 18-20547

the ground in a crouching position.” 1             McCoy contends that Esquivel, in
response, pushed him to the floor and “smash[ed] [his] head to the ground.”
McCoy’s forehead was bruised in the process.
       On this basis, McCoy contends that there are genuine issues of material
fact on his excessive force claim. Specifically, he argues that he established he
was in a weakened state and posed no threat, Esquivel’s actions were not
necessary, and Esquivel acted with malicious intent by pushing him to the
floor. Having reviewed the summary judgment evidence, we agree with the
district court that Esquivel’s use of force was not unreasonable given McCoy’s
refusal to comply with orders and his downward movement. Thompson, 245
F.3d at 456–57.
       Turning to McCoy’s claim concerning his medical treatment, a prison
official violates the Eighth Amendment “when his conduct demonstrates
deliberate indifference to a prisoner’s serious medical needs, constituting an
unnecessary and wanton infliction of pain.” Easter v. Powell, 467 F.3d 459,
463 (5th Cir. 2006) (quotations omitted). McCoy argues that he showed a
genuine dispute regarding whether Esquivel acted with deliberate indifference
in denying him access to medical care for his low blood sugar, or hypoglycemia.
This claim fails because the evidence does not support a genuine issue of
material fact that Esquivel was aware that McCoy faced a “substantial risk of
serious harm” because of his possible low blood sugar yet disregarded that risk.
See id. Nor does the evidence show that McCoy suffered “substantial harm” as
a result of any delay in medical treatment. See Mendoza v. Lynaugh, 989 F.2d
1 McCoy contends on appeal that this action was to “brace himself for Esquivel’s illegal
assault,” but he conceded that “Esquivel assumed [he] was jerking away” when he fell to the
ground in his written use-of-force statement. The prison’s use-of-force report also
characterized McCoy’s actions as “pull[ing] away” from his escort after “being upset and
refusing to return to his cell.”


                                              3
     Case: 18-20547      Document: 00515354042        Page: 4    Date Filed: 03/20/2020


                                     No. 18-20547

191, 195 (5th Cir. 1993). We thus affirm the grant of summary judgment on
this claim. 2
      In addition, McCoy sued Esquivel for monetary damages in his official
capacity.    But “the Eleventh Amendment bars recovering § 1983 money
damages from [Texas correctional] officers in their official capacity.” Oliver v.
Scott, 276 F.3d 736, 742 (5th Cir. 2002).
      McCoy also asserts that the district court abused its discretion in
denying his motion for leave to amend the complaint, through which he
submitted factual evidence regarding the symptoms associated with low blood
sugar. This challenge misconstrues the record, however, as the district court
granted the motion in question.
      Finally, McCoy argues that the district court abused its discretion in
“ignoring” his motion to compel discovery and his related requests for the
production of documents and depositions upon written questions. Because
McCoy relies on vague assertions regarding the need for additional discovery,
he has failed to show that the district court abused its discretion in denying
his motion to compel and related discovery requests. See Int’l Shortstop, Inc.
v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991).
      AFFIRMED.




      2 Although the district court granted summary judgment on this claim sua sponte, any
error was harmless. See Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination
Unit, 28 F.3d 1388, 1397–99 (5th Cir. 1994)


                                            4